Citation Nr: 0639755	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  04-41 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a stomach 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.

The veteran and his wife presented testimony before the Board 
in October 2005.  The transcript of the hearing has been 
associated with the claims folder.

For good cause shown, the veteran's motion for advancement on 
the docket was granted in December 2005.  38 U.S.C.A. § 7107; 
38 C.F.R. § 20.900(c).  The claims were previously before the 
Board in December 2005 and remanded for further development 
and adjudication in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  The matters are now ready for 
appellate disposition.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The preponderance of the evidence is against a finding 
that a stomach disability, variously diagnosed as 
gastroesophageal reflux disease (GERD), gastritis, hiatal 
hernia, weakened abdominal walls, and peptic ulcer disease 
(PUD), was incurred during the veteran's period of active 
duty service or manifested to a compensable degree within the 
year following the veteran's separation from service.

3.  The preponderance of the evidence is against a finding 
that a low back disability, variously diagnosed as chronic 
low back pain, degenerative disc disease, spinal stenosis, 
and status post diskectomy and lumbar vertebral fusion 
surgery, was incurred during the veteran's period of active 
duty service or manifested to a compensable degree within the 
year following the veteran's separation from service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a back disability are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.102, 
3.303, 3.307, 3.309 (2006).

2.  The criteria for the establishment of service connection 
for a stomach disability are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.102, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters dated in September 2003 and January 
2006, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claims 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claims.  The veteran indicated in September 
2003 and October 2006 that he had no additional evidence to 
submit in support of his claims. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records; VA outpatient treatment 
records; a report of VA examination; post service medical 
records; and the transcript of the veteran's October 2005 
hearing before the Board.  

The Board notes that attempts to obtain private medical 
records from the Bone and Joint Hospital in April 2004 
resulted in a negative response.  The correspondence clerk 
revealed there were no medical records found on the veteran.  
Any further attempts to obtain these records would be futile.  
38 C.F.R. § 3.159(c)(1).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any question as to appropriate 
evaluations or effective dates to be assigned is rendered 
moot.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of these matters 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; VA outpatient treatment records; a 
report of VA examination; post service medical records; and 
the transcript of the veteran's October 2005 hearing before 
the Board.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis or ulcers 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such diseases shall 
be presumed to have been incurred in service, even though 
there is no evidence of such diseases during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  


I. Back Disability

The veteran contends that he is entitled to service 
connection for a back disability. Specifically, he contends 
that he developed pain and stiffness in his lower back while 
in the Navy performing airplane maintenance duties stationed 
on an aircraft carrier.  After careful consideration of all 
procurable and assembled data, the Board finds that service 
connection for a back disability is not warranted.  

In this matter, the veteran's service medical records are 
wholly devoid of any mention of relevant treatment, symptoms 
or complaints of a back disability.  The January 1946 report 
of medical examination conducted in conjunction with the 
veteran's separation from active duty service found the 
veteran's spine and extremities were normal.  The veteran 
conceded during his hearing that he sought no treatment for 
his back complaints in service.

Additionally, there is no objective evidence of a diagnosis 
or findings of arthritis in the spine within the year 
following the veteran's separation from service.  Thus, 
service connection is not warranted on a presumptive basis.  
38 C.F.R. §§ 3.307(a), 3.309(a).

The first post-service complaints of a back disability are in 
1972, some 26 years after the veteran's separation from 
active duty service.  A May 1972 letter from Dr. WGL 
indicated the veteran was status post lumbar disc operation.  
A June 1972 letter from Dr. JHL reveals the veteran developed 
a herniated nucleus pulposus in the "past few months."  
There is no indication from either provider that the 
aforementioned were related to the veteran's active duty 
service.  

Thereafter, an August 1972 report of VA examination, 
radiographic reports showed fairly marked degenerative disc 
disease with most remarkable narrowing at L4-5 and L5-S1 with 
vacuum disc phenomena at L4-5.  The veteran did not report an 
injury in-service.  The examiner noted the veteran underwent 
back surgery for a herniated nucleus pulposus with moderate 
relief of pain.

An April 1983 Attending Physician's Statement from Dr. WGL 
revealed the veteran was disabled from post operative lumbar 
disc operation and lumbar vertebrae fusion.  Dr. WGL opined 
the surgeries left the veteran with a weak back.

An October 2003 letter from Dr. HRL indicates she had been 
treating the veteran since March 2001 regarding his chronic 
back problems.  She stated that the veteran developed 
problems with his low back while in the Navy.  Specifically, 
she noted the veteran reported suffering from pain and 
stiffness in his low back while he worked as airplane 
maintenance on an aircraft carrier in World War II.  Dr. HRL 
further stated the veteran's back problems worsened since 
service and have developed into lumbar disk degenerative disk 
disease necessitating a lumbar diskectomy and lumbar 
vertebrae fusion surgery.  She concluded the veteran 
presently suffered with pain, stiffness, and limited range of 
motion in his low back.  An April 2006 letter from Dr. HRL 
reiterated the diagnoses of chronic low back pain with 
degenerative disease of the lumbar spine and a history of 
diskectomy and lumbar vertebral fusion surgery.

VA outpatient treatment records dated between 1995 and 2001 
show the veteran had degeneration of the lumbar or 
lumbosacral intervertebral disc and was status post lumbar 
laminectomy.  Records from Dr. WPH dated in June 2004 
indicate the veteran had spinal stenosis predominantly at L2-
3 and L3-4 with multilevel degenerative lumbar disc disease.   

Finally, the veteran presented testimony before the Board in 
October 2005.  He testified that he injured his back in 
service while trying to tie down planes on a hanger deck 
during a typhoon.  He stated that he did not receive 
treatment in service.  He further testified that his back 
problems have existed since his separation from active duty.

In the instant case, it appears there is a 26-year 
evidentiary gap in this case between the veteran's active 
service and the earliest medical evidence of a herniated 
nucleus pulposus.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000).  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact-finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness); see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board notes that the veteran's original application on VA 
Form 21-526 in 1953 did not reference any back condition, nor 
did he indicate service origin for his back claim on his June 
1972 claim for nonservice connected pension.  Additionally, 
the June 1972 report from Dr. JHL indicates that the veteran 
had been working for many years in manual labor, with his job 
at a petroleum company requiring lifting heavy oil field 
equipment.  It was noted that his lifting was affected 
following an appendectomy, and that "in the past few 
months" he has developed a herniated nucleus pulposus with 
subsequent surgery.  This report was prepared more than 25 
years after his discharge from service.  Such evidence, when 
considered with the negative service medical records and 
normal discharge examination, preponderates against a finding 
that the veteran suffered from a significant back disorder 
originating during service and continuing since discharge.

While Dr. HRL opined the veteran developed problems with his 
low back while in the Navy which developed into lumbar 
degenerative disk disease necessitating a lumbar diskectomy 
and lumbar vertebrae fusion surgery, the Board is not 
required to accept doctors' opinions that are based upon the 
appellant's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  Here, the medical 
records and other evidence more contemporaneous to service 
fail to reveal complaints, treatment, or findings of any 
chronic back disorder until 25 years after service.  
Moreover, those records do not mention a service injury.  
Thus, the Board does not find Dr. HRL's opinion probative of 
the matter on appeal, as it is simply a recitation of a 
history which is not supported by the more contemporaneous 
evidence of record.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (medical opinions must be supported by clinical 
findings in the record; bare conclusions, even those made by 
medical professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  

While the Board does not doubt the sincerity of the veteran's 
and his wife's beliefs in this matter, the Board finds that 
the contemporaneous service medical records, his prior 
claims, and the medical evidence from 1972 to be more 
probative of the question of the onset of his disability than 
recollections made almost 50 years after service.  See Madden 
v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the weight, credibility, and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).

Additionally, the veteran's contentions that a back 
disability has been present since his period of active 
military service and is related thereto do not constitute 
competent evidence of a medical nexus opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (when the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized 
training and knowledge are competent to render such an 
opinion); Jones v. Brown, 7 Vet. App. 134, 137 (1994). 

As a final matter, the Board notes that VA regulations 
provide that VA will assist the veteran by providing a 
medical examination or obtaining a medical opinion based upon 
review of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
However, the evidence does not establish that the veteran 
suffered an injury or disease in service; therefore, a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease.  Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  
Thus, it is not necessary to obtain a medical examination or 
medical opinion in order to decide the claim in this case.  
38 C.F.R. § 3.159(c)(4)(i).

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for a back disorder, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II. Stomach Disability

The veteran contends that he is entitled to service 
connection for a stomach disability.  Specifically, he 
asserts that he developed problems with GERD, gastritis, and 
PUD while in service.  The Board has reviewed all the 
evidence set forth previously and finds that service 
connection for a stomach disability is not warranted.  

In this matter, the veteran's service medical records are 
negative for any mention of relevant treatment, symptoms or 
complaints of a stomach disability.  The January 1946 report 
of medical examination conducted in conjunction with the 
veteran's separation from active duty service was negative 
for a diagnosis of a stomach disorder.  

Additionally, there is no objective evidence of a diagnosis 
or findings of PUD within the year following the veteran's 
separation from service.  Thus, service connection is not 
warranted on a presumptive basis.  38 C.F.R. §§ 3.307(a), 
3.309(a).

The first post-service complaints of a stomach disability are 
in 1972, some 26 years after the veteran's separation from 
active duty service.  A May 1972 letter from Dr. WGL indicate 
the veteran underwent abdominal procedures for drainage of an 
abscess.  They further indicate he had a right inguinal 
hernia and cholecystectomy.  Dr. WGL opined as a result of 
the surgeries the veteran had a chronically weak abdominal 
wall.  A June 1972 letter from Dr. JHL reveals the veteran 
developed difficulty with his abdominal wall following an 
appendectomy with the formation of granulomata and a defect 
of the transversalis fascia around his appendix incision 
which required two to three operations.  There is no 
indication from either provider that the aforementioned were 
related to the veteran's active duty service, nor did the 
veteran claim such on his 1953 claim or the 1972 pension 
claim.

Upon VA examination in August 1972, the veteran reported 
surgeries, to include an appendectomy, two abscess drainages, 
a cholecystectomy, and right inguinal herniorrhaphy.  The 
only diagnosis rendered on this point was multiple abdominal 
operations with various complaints, without any hernia at 
present. 

An April 1983 Attending Physicians Statement from Dr. WGL 
noted the veteran was disabled from PUD, post operative 
appendectomy and incisional abscess, post operative left 
inguinal hernia, and post operative exploratory abdominal 
surgery.  Dr. WGL opined the multiple surgeries left the 
veteran with a weak abdominal wall.

An October 2003 letter from Dr. HRL indicates that she had 
been treating the veteran since March 2001.  She reported 
that the veteran developed problems with GERD, gastritis, and 
PUD while in service.  She further noted that the veteran was 
treated for this condition at that time and since them.

VA outpatient treatment records dated between 1995 and 2001 
show the veteran was treated for problems to include 
diverticulosis, hiatal hernia, and status post 
cholecystectomy.

The veteran presented testimony before the Board in October 
2005.  He testified that he did not receive treatment in 
service for his stomach, but has continued to have problems 
since his discharge.

Finally, an April 2006 letter from Dr. HRL shows the veteran 
had GERD with a history of gastritis and PUD.  She indicated 
they were chronic and permanent medical conditions.

In the instant case, service medical records are negative for 
complaints, treatment or findings of any digestive disorder, 
and there is a 26-year evidentiary gap in this case between 
the veteran's active service and the earliest medical 
evidence of a stomach disability.  Thus, the lack of any 
objective evidence of a stomach disability between the period 
of active military service and the abdominal procedures for 
drainage of an abscess in 1972 tends to show that a stomach 
disability did not have its onset in service or for many 
years thereafter.  See Maxson, supra; Forshey, supra.  Such 
is further supported by the fact that the veteran did not 
contend in his prior claims, to private physicians, or to the 
VA examiner in 1972 that he had chronic stomach problems that 
began in service. 

While Dr. HRL has opined the veteran developed problems with 
GERD, gastritis, and PUD while in service, this opinion was 
based on a history provided by the veteran of treatment in 
service and since then, which is clearly not shown by the 
evidence of record.  In fact, the veteran testified under 
oath that he actually did not seek treatment for the 
condition in service or for many years thereafter.  In light 
of this, and the fact that the veteran's service medical 
records are negative for any chronic stomach disorder, the 
Board does not find Dr. HRL's opinion probative of the matter 
on appeal.  See Espiritu, 2 Vet. App. at 494-95; Miller, 11 
Vet. App. at 348.  

As with the back claim, the Board does not doubt the 
sincerity of the veteran's and his wife's beliefs in this 
matter; however, the contemporaneous service medical records, 
his prior claims, and the medical evidence from 1972 are more 
probative of the question of the onset of his disability than 
recollections made almost 50 years after service.  See Madden 
v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the weight, credibility, and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).  Further, his 
statements as to the etiology of his stomach disorder do not 
constitute competent evidence of a medical nexus opinion.  
Espiritu, supra.  

Additionally, as the evidence does not establish that the 
veteran suffered an injury or disease in service, a medical 
examination is not necessary as it could not aid in 
substantiating that an in-service event, injury, or disease 
occurred.  Duenas, supra; see also 38 C.F.R. § 
3.159(c)(4)(i).

For the reasons set forth above, the Board finds that  the 
preponderance of the evidence is against a finding of service 
connection for a stomach disorder, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a stomach disability is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


